Case 1:20-cv-10991-RWZ Document 47 Filed 08/10/21 Page 1 of 11

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-10991
CONSUMER FINANCIAL PROTECTION BUREAU and

COMMONWEALTH OF MASSACHUSETTS, Plaintiffs
Vv.
COMMONWEALTH EQUITY GROUP, LLC dba KEY CREDIT REPAIR and
NIKITAS TSOUKALES, Defendants
MEMORANDUM & ORDER

August 10, 2021

ZOBEL, S.D.J.

The Consumer Financial Protection Bureau (“CFPB”) and the Commonwealth of
Massachusetts filed a nine-count complaint against Commonwealth Equity Group, doing
business as Key Credit Repair (“Key Credit"), and its president, Nikitas Tsoukales, for
alleged violations of federal and state law in connection with their business of offering
credit repair services. Plaintiffs allege that defendants made false representations
about customers’ ability to improve their credit rating and requested payment in
advance of full performance, in violation of the Telemarketing Sales Rule (“TSR”), 16
C.F.R. § 310 et seq., the Consumer Financial Protection Act ("CFPA’), 12 U.S.C.

§§ 5531, 5536, and state law. They seek injunctive relief, monetary damages to benefit
consumers who were allegedly harmed by defendants’ actions, and civil monetary
penalties. (Docket # 26 at 26-27). Defendants move to dismiss all counts. (Docket

# 29).
Case 1:20-cv-10991-RWZ Document 47 Filed 08/10/21 Page 2 of 11

I. FACTUAL BACKGROUND"

Key Credit offers credit repair services nationwide and is owned and operated by
Mr. Tsoukales. Among the services offered is assistance in removing negative
information from customers’ credit reports and improving their credit rating. Customers
learn about Key Credit’s services through its website and advertising, and call to
request assistance. Mr. Tsoukales created the script that Key Credit’s sales
representatives use to market its offerings. Customers engage Key Credit on a month-
by-month basis, paying a monthly fee before obtaining the promised results on their
credit ratings. Key Credit’s website promises that “credit experts” and “certified credit
consultants’ will assist customers, but the majority of customers interact with
telemarketers located outside the country. The company also includes promises to “fix
unlimited negative items” from a credit report, to achieve an “average 90 point increase
in 90 days,” and to “dramatically increase credit scores.” These representations are

alleged to be false.

Il. LEGAL STANDARD

“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id. The

inquiry is usually limited to the facts alleged in the complaint, incorporated into the

 

‘ For purposes of this motion, defendants accept these facts as true and | construe them in the light most
favorable to plaintiffs.

2
Case 1:20-cv-10991-RWZ Document 47 Filed 08/10/21 Page 3 of 11

complaint, or susceptible to judicial notice. In re Colonial Mortg. Bankers Corp., 324

F.3d 12, 15 (1st Cir. 2003).

lil. DISCUSSION

A. The Telemarketing Sales Rule

Count | alleges that defendants collected payment for credit repair services
before completing the “repair” and without providing the customer with a credit report
demonstrating the promised results, in violation of the TSR, 16 C.F.R. § 310.4(a)(2).
This violation is also related to counts Il, Ill, and V. Defendants raise numerous

defenses against the claim.
1. The Credit Repair Organizations Act and TSR

Defendants first argue that the TSR is secondary to the Credit Repair
Organizations Act (“CROA”), which provides that “[nJo credit repair organization may
charge or receive any money or other valuable consideration for the performance of any
service which the credit repair organization has agreed to perform for any consumer
before such service is fully performed.” 15 U.S.C. § 1679b(b). They claim that this
provision of the CROA cannot be reconciled with the TSR and that the CROA alone
governs their activities.

“[A]lthough the [CROA] undoubtedly governs Defendant’s business, there is no
language in that statute indicating that Defendant's telemarketing activities may not
simultaneously be regulated by the Telemarketing Act.” Tennessee v. Lexington Law
Firms, No. 96-cv-0344, 1997 U.S. Dist. LEXIS 7403, at *17 (M.D. Tenn. May 14, 1997).

As plaintiffs note, compliance with the TSR’s payment requirements would not cause
Case 1:20-cv-10991-RWZ Document 47 Filed 08/10/21 Page 4 of 11

defendants to violate the CROA. The TSR simply adds a precondition to requesting
payment, namely that the organization provide proof that the services were rendered
more than six months after performance.

Defendants maintain that where a statute and a regulation provide restrictions of
differing degrees, there is conflict preemption. Their reply brief cites several judicial
decisions that a subsequently enacted statute superseded a prior inconsistent
regulation. However, in each of those cases, it was impossible to comply with both the
statute and the regulation.2 That is not the situation here. The TSR and the CROA thus
do not conflict. See Radzanower v. Touche Ross & Co., 426 U.S. 148, 155 (1976)
(holding that if two provisions “are capable of coexistence, it is the duty of the courts...
to regard each as effective” (alteration in original) (quoting Morton v. Mancari, 417 U.S.
535, 550-51 (1974))); Consumer Fin, Prot. Bureau v. Prime Mktg. Holdings, LLC, No.
16-cv-07111, 2016 U.S. Dist. LEXIS 194873, at *27 (C.D. Cal. Nov. 15, 2016)
(discussing the CROA and TSR and finding that “the two provisions may be complied
with concurrently; they do not conflict’).

2. Alleged Vagueness of the TSR

Defendants next contend that the TSR violates the Due Process Clause because
its definition of “telemarketing” fails to provide fair notice as to who is covered by the
regulation. The rule defines telemarketing as “a plan, program or campaign which is
conducted to induce the purchase of... services . . . by use of one or more telephones

and which involves more than one interstate telephone call.” 16 C.F.R. § 310.2(gg).

 

2 See Norman v. United States, 942 F.3d 1111, 1117-18 (Fed. Cir. 2019) (holding that statute and
regulation were inconsistent because the later-enacted statute increased a fine to an amount well above
the regulatory maximum); Farrell v. United States, 313 F. 3d 1214, 1219 (9th Cir. 2002) (holding that
statute controlled because it “flatly contradicted” the regulation).

4
Case 1:20-cv-10991-RWZ Document 47 Filed 08/10/21 Page 5 of 11

Defendants take issue with the lack of a definition for the terms “plan,” “program,” and
“campaign” because, they say, all businesses that receive sales calls necessarily
employ some plan, program, or campaign to induce the purchase of services, and
therefore, the TSR would apply to all vendors and service providers who communicate
with customers over the telephone.

Defendants acknowledge, however, that the TSR exempts liability for the vast
majority of businesses, while expressly declining to exempt credit repair organizations
like Key Credit. 16 C.F.R. § 310.6(b)(5). “A [party] who engages in some conduct that
is clearly proscribed cannot complain of the vagueness of the law as applied to the
conduct of others.” Hoffman Estates v. Flipside, Hoffman Estates, 455 U.S. 489, 495
(1982); see 1A Debtor-Creditor Law § 17.04 (2021) (“The Rule specifically covers cases
where the consumer makes the first call to the credit repair organization in response to
an advertisement or direct mail solicitation . . . .”).

Likewise, the TSR’s description of a “plan, program, or campaign” to induce the
purchase of services is clear, particularly in this context: defendants are alleged to have
developed a plan to offer credit relief services to consumers, and to have carried out
that plan by advertising and promoting those services. (Docket # 26 at ff] 15-24, 33,
35, 37); see Consumer Fin. Prot. Bureau v. Irvine WebWorks, Inc., No.14-cv-01967,
2016 U.S. Dist. LEXIS 36097, at *36-37 (C.D. Cal. Feb. 5, 2016) (“Defendants’ final
argument is that the [TSR] is impermissibly vague and that the rule failed to give
Defendants fair notice of what conduct was prohibited .... The Court disagrees. The

regulation was properly published and promulgated prior to the conduct that the Bureau

contends violated the [TSR].”).
Case 1:20-cv-10991-RWZ Document 47 Filed 08/10/21 Page 6 of 11

3. Alleged First Amendment and Equal Protection Violations

Defendants also assert that the TSR’s definition of “telemarketing” places a
content-based restriction on speech by burdening credit repair service providers with a
restriction as to when they can collect payment for their services. As plaintiffs note,
however, the restriction is on conduct—the timing of payment—not on speech. See
Wine & Spirits Retailers, Inc. v. Rhode Island, 481 F.3d 1, 6 (1st Cir. 2007) (“The statute
at issue here merely proscribes conduct .... Such a ban is not a ban on commercial
speech.”). Even if, as defendants would have it, speech in support of sales of their
services necessarily leads to payment, “[ijt has never been deemed an abridgement of
freedom of speech or press to make a course of conduct illegal merely because the
conduct was in part initiated, evidenced, or carried out by means of language, either
spoken, written, or printed.” Id. at 7 (quoting Rumsfeld v. Forum for Acad. & Inst.
Rights, Inc., 547 U.S. 47, 62 (2006).

In line with this assertion, defendants also state that the regulation violates the
Equal Protection Clause by discriminating against credit repair telemarketers as a
subclass of telemarketers. Yet, as the First Circuit has held, the legislature must be
allowed to “devise specific rules for businesses in different fields, . .. . a reflection of the
time-honored tenet that, within wide limits, courts must defer to [ ] legislative
classifications construed to further legitimate economic objectives.” Wine & Spirits
Retailers, 481 F.3d at 7. The delayed payment requirement is tied to particularly
important consumer protection goals. See (Docket # 34 at 12 (noting that delayed
payment allows consumers to pay only after receiving evidence that services were

successful); Federal Trade Commission, “Complying with the Telemarketing Sales
Case 1:20-cv-10991-RWZ Document 47 Filed 08/10/21 Page 7 of 11

Rule” (June 2016), available at https:/Awww.ftc.gov/tips-advice/business-
center/guidance/complying-telemarketing-sales-rule (stating that delayed payment
requirement “is directed at the deceptive marketing and sale of bogus credit repair
services ... . [which] may be able to cause negative credit information to disappear

from a consumer's credit report temporarily’).
4, Whether the Federal Trade Commission Exceeded Its Authority

Defendants claim that the Federal Trade Commission (“FTC”) exceeded its
authority in promulgating rules targeting their conduct because Congress intended that
only unsolicited telemarketing calls would be addressed by the FTC’s regulations.

The authorizing statute, 15 U.S.C. § 6101 et seq., however, is not as narrowly
written as defendants assert. Instead, the statute defines “telemarketing” using the
same definition later adopted by the FTC in the TSR. Id. § 6106(4); 16 C.F.R.

§ 310.2(gg). This definition does not require an individual to make unsolicited calls in
order to engage in telemarketing, but only requires the use of a telephone—which can
both make and receive calls. 15 U.S.C. § 6016(4). Although Congress directed the
FTC to create rules regarding specific telemarketing activities (for example, calls that
are made late at night or that are coercive), Congress also authorized the FTC to create
additional rules addressing “deceptive telemarketing acts or practices” at its discretion.
15 U.S.C. § 6102(a)(1). Defendants have not demonstrated that Congress intended the
FTC to exclusively address unsolicited telemarketing calls that would cause the TSR to

exceed the Commission's authorized scope of rulemaking.
Case 1:20-cv-10991-RWZ Document 47 Filed 08/10/21 Page 8 of 11

5, Summary

For the reasons discussed above, defendants’ motion to dismiss counts |, Il, Ill,

and V is denied insofar as it challenges the TSR.

B. Deceptive Conduct

The complaint alleges that defendants engaged in unfair and deceptive actions
by making materially false statements about the efficacy of Key Credit’s services and
the qualifications of its employees. Further, plaintiffs allege that these deceptive actions
violated the Massachusetts Consumer Protection Act, Mass. Gen. Laws ch. 93A, § 2,
the TSR, 16 C.F.R. § 310.3(a)(2)(iii), and the CFPA, 12 U.S.C. § 5536(a)(1){A).
Defendants counter these claims by stating that plaintiffs failed to apply the heightened
pleading requirements of Federal Rule of Civil Procedure 9(b), and that the conduct
alleged was not deceptive.

“Claims that rely on allegations of intentional and malicious false statements,
even when they are not pleaded as fraud, have been held to be ‘effective’ allegations of
fraudulent misrepresentations that cannot serve as the ‘lynchpin’ of a cause of action
without triggering Rule 9(b).” Timmins Software Corp. v. EMC Corp., 502 F. Supp. 3d
595, 605 (D. Mass. 2020). “The circumstances to be stated with particularity under Rule
9(b) generally consist of the who, what, where, and when of the allegedly misleading
representation.” Lee v. Conagra Brands, Inc., 958 F.3d 70, 74 (1st Cir. 2020) (quoting
Kaufman v. CVS Caremark Corp., 836 F.3d 88, 91 (1st Cir. 2016)).

Plaintiffs allege that defendants made false statements on their website and
provide examples of the allegedly false statements along with the dates on which the

statements were made. See, e.g., (Docket # 26 at J] 31, 33, 35, 37). They have

8
Case 1:20-cv-10991-RWZ Document 47 Filed 08/10/21 Page 9 of 11

therefore complied with the requirements of Rule 9(b) by indicating the who
(defendants), what (specific examples of false statements), where (on their website),
and when (specific dates when the statements were accessible online). See Martin v.
Mead Johnson Nutrition Co., No. 09-cv-11609, 2010 U.S. Dist. LEXIS 104923, at *9—10
(D. Mass. Sep. 30, 2010) (finding Rule 9(b) requirements satisfied where plaintiff
included dated copies of advertisements and information taken from website).

In addition, the complaint plainly alleges deceptive conduct: that defendants
made false statements about the likely results of using Key Credit’s services and the
skills and qualifications of its employees. Plaintiffs have also alleged that these
statements were material in that they were likely to induce a customer to hire Key Credit
in the belief that it would improve their credit rating. Plaintiffs have adequately defined

defendants’ allegedly deceptive conduct.
C. Massachusetts Credit Services Organization Law

Defendants next deny that they violated the Massachusetts Credit Services
Organization statute (“MA-CSO”), Mass. Gen. Laws ch. 93, §§ 68B(1), 68C(5)—(7) and
68D(c). They do not dispute that they are a credit services organization (“CSO”) as
defined by the statute. (Docket # 30 at 29-33). But they note that the terms of Key
Credit’s credit services agreement (“CSA”) with customers demonstrate compliance with
the MA-CSO. However, while the statute requires CSO contracts to provide customers
with the total cost for services, Key Credit’s CSA provides a schedule of monthly fees
rather than a total sum. See Mass. Gen. Laws ch. 93, § 68C(5), § 68D(c) (requiring a
contract to set out the total cost of services). Regardless, at this early stage of these

proceedings the alleged existence and use of the CSA is insufficient as there is no

9
Case 1:20-cv-10991-RWZ Document 47 Filed 08/10/21 Page 10 of 11

evidence that all customers entered into a CSA or that defendants followed the terms of
the CSA in every instance.

Next, defendants do not dispute the allegation that they do not have a trust
account. (Docket # 30 at 29-33). But under § 68B, a CSO “who sells or attempts to
seil’ its services and recoup payment prior to full performance must “obtain[] a surety
bond in an amount not less than ten thousand dollars issued by a surety company
authorized to do business in the commonwealth and . . . establish[] a trust account at a
federally insured bank or savings and loan association located in the commonwealth
....” Mass. Gen. Laws s. 93, § 68B (emphasis added). In addition, under § 68C(6)-
(7), a contract must provide a customer with notice of their right to proceed against a
surety bond or trust account, and must provide the name and address of both.

Plaintiffs’ allegations suggest that defendants charge monthly fees that may not
reflect full performance of the proffered services. Despite the CSA's promise that
customers will not be charged advance fees, the question remains whether the monthly
fee functions, in effect if not in name, as an advance fee. Whether all services were
performed prior to defendants collecting this fee is ultimately a question of fact. Lastly,
although defendants argue that the trust account requirement is only designed to apply
to CSOs that handle customers’ funds, there is no such limitation in the statute.

Defendants’ alleged violations of the MA-CSO are therefore plausible.

D. CFPB Authority

Defendants’ final argument is that because the CFPB initiated this case prior to

the Supreme Court’s decision in Seila Law LLC v. Consumer Financial Protection

10
Case 1:20-cv-10991-RWZ Document 47 Filed 08/10/21 Page 11 of 11

Bureau, 140 S. Ct. 2183 (2020), the CFPB should be dismissed as a plaintiff because it
lacked authority to bring suit.

“Though the Seila Law decision is still young, the two courts to address this issue
thus far have determined that a CFPB enforcement action pending at the time of Seila
Law may continue if the action is ratified by the Director.” Bureau of Consumer Fin.
Prot. v. Citizens Bank, N.A., 504 F. Supp. 3d 39, 51 (D.R.I. 2020) (collecting cases).
The amended complaint, filed after the Seila Law decision, serves as ratification of the

action and accordingly there is no basis for dismissal on this ground.

IV. CONCLUSION

Defendants’ Motion to Dismiss (Docket # 29) is DENIED.

Averst 10, 202! ().) gbp

© DATE RYA W. ZOBEL
UNI STATES DISTRICT JUDGE

11
